Citation Nr: 0613721	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-24 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for disability 
of the left knee and if so, whether the reopened claim should 
be granted.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to October 1964 
and July 1968 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Additionally, on March 31, 2006, the Court issued a decision 
in the appeal of Kent v. Nicholson, No. 04-181, which held 
that because the terms "new" and "material" in a new and 
material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by the VCAA, it is necessary, in most 
cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  

In the case at hand, the Board finds that the RO did not 
fulfill its notice obligations with respect to informing the 
appellant of the evidence and information that was needed to 
substantiate his claim to reopen his claim for service 
connection for a left knee disability.  Further, the Board 
finds that the natural effect of this failure was to 
prejudice the appellant because it precluded him from 
participating effectively in the processing of his claim.  In 
the May 2003 VCAA notice letter, the appellant was advised 
that he needed to submit new and material evidence to reopen 
his claim, but he was not advised in the context of the 
previous denial of what would be necessary to substantiate 
the particular element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The Board also notes that the record reflects that the 
veteran was unable to appear for multiple scheduled hearings 
at the RO due to multiple spinal surgeries.  Although a 
February 2006 report of contact indicates that the veteran 
called to cancel his RO hearing, in an April 2006 letter, the 
veteran stated that it was not his intent to withdraw his 
request for an RO hearing.  He stated that he still desired 
an RO hearing at that he expected to be well enough to travel 
to the RO by early June 2006.  Therefore, while the case is 
in remand status, the veteran should be afforded an RO 
hearing.  Moreover, in his substantive appeal, the veteran 
indicated that he desired a Board hearing.  While the case is 
in remand status, the RO should obtain clarification from the 
veteran concerning whether he still desires a Board hearing 
and if so the type and location of the hearing.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), and 
notice that he should submit any 
pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
provide the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  In addition, the veteran should be 
afforded an RO hearing.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran an appropriate opportunity to 
respond. 

6.  In addition, if the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO or the AMC should 
determine if the veteran desires a Board 
hearing and if so the type of hearing 
desired.  If appropriate the desired 
hearing should be scheduled.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





